Case 8:19-cv-01351-JVS-DFM Document 49-1 Filed 10/18/19 Page 1 of 3 Page ID #:1451



    1    RICHARD S.J. HUNG (CA SBN 197425)
         rhung@mofo.com
    2    MORRISON & FOERSTER LLP
         425 Market Street
    3    San Francisco, California 94105
         Telephone: (415) 268-7000
    4    Facsimile: (415) 268-7522
    5    BITA RAHEBI (CA SBN 209351)
         brahebi@mofo.com
    6    ROSE S. LEE (CA SBN 294658)
         roselee@mofo.com
    7    MORRISON & FOERSTER LLP
         707 Wilshire Boulevard
    8    Los Angeles, CA 90017-3543
         Telephone: (213) 892-5428
    9    Facsimile: (213) 892-5454
   10    Attorneys for Autodesk, Inc., Andrew
         Anagnost, and Pascal W. Di Fronzo
   11
   12                       UNITED STATES DISTRICT COURT
   13                      CENTRAL DISTRICT OF CALIFORNIA
   14
   15    LOUIS A. COFFELT, JR.,                  Case No.: 8:19-cv-01351-JVS-DFM
   16                      Plaintiff,            DECLARATION OF RICHARD
                                                 S.J. HUNG IN SUPPORT OF
   17            v.                              DEFENDANTS ANDREW
   18                                            ANAGNOST, PASCAL W. DI
                                                 FRONZO, AND AUTODESK,
   19    ANDREW ANAGNOST, PASCAL W.              INC.’S MOTION FOR RULE 11
         DI FRONZO, AUTODESK, INC.,              SANCTIONS
   20    SONY PICTURES IMAGEWORKS,
   21    SONY CORPORATION OF
         AMERICA, LARRY GRITZ,                   Date: November 25, 2019
   22                                            Time: 1:30 p.m.
                           Defendants.           Courtroom: Santa Ana, 10C
   23                                            Hon. James V. Selna
   24
   25
   26
   27
   28


        sf-4087929
Case 8:19-cv-01351-JVS-DFM Document 49-1 Filed 10/18/19 Page 2 of 3 Page ID #:1452



    1   I, Richard S.J. Hung, declare:
    2           1.    I am a partner with the law firm of Morrison & Foerster LLP, and
    3   counsel for Defendant Autodesk, Inc., Andrew Anagnost, and Pascal W. Di Fronzo
    4   (collectively, “Autodesk”) in the above-captioned matter. I submit this declaration
    5   based on personal knowledge and following reasonable investigation. If called upon
    6   as a witness, I could competently testify to the truth of each statement herein.
    7           2.    Attached as Exhibit 1 is a true and correct copy of an email from
    8   Louis A. Coffelt, Jr. to Autodesk’s counsel regarding “New copyright infringement
    9   action,” dated June 7, 2019.
   10           3.    Attached as Exhibit 2 is a true and correct copy of a letter regarding
   11   “Potential Copyright Infringement Action Against Autodesk” that I sent Mr. Coffelt
   12   on June 27, 2019 in response to his June7, 2019 email.
   13           4.    Attached as Exhibit 3 is a true and correct copy of the “Demand To Not
   14   Publish Defamatory Statements” sent to Autodesk and Autodesk’s counsel on July 1,
   15   2019.
   16           5.    Attached as Exhibit 4 is a true and correct copy of the “Demand To Not
   17   Publish Defamatory Statements” sent to Pascal W. Di Fronzo on July 3, 2019.
   18           6.    Attached as Exhibit 5 is a true and correct copy of an August 26, 2019
   19   letter I sent to Mr. Coffelt urging him to dismiss his Complaint with prejudice.
   20           7.    Attached as Exhibit 6 is a true and correct copy of an email Mr. Coffelt
   21   sent me responding to my August 26, 2019 letter.
   22           8.    Attached as Exhibit 7 is a true and correct copy of a July 30, 2019 email
   23   Mr. Coffelt sent me stating his intent to file a complaint for libel against Autodesk.
   24           9.    On September 27, 2019, Autodesk served a copy of this Rule 11 Motion
   25   on Mr. Coffelt via both U.S. Mail and e-mail.
   26           10.   Attached as Exhibit 8 is a true and correct copy of an October 7, 2019
   27   email Mr. Coffelt sent me declining to conduct a conference on Autodesk’s Rule 11
   28   Motion.

                                                   1
        sf-4087929
Case 8:19-cv-01351-JVS-DFM Document 49-1 Filed 10/18/19 Page 3 of 3 Page ID #:1453



    1          I declare under penalty of perjury under the laws of the United States that the
    2   foregoing is true and correct.
    3          Executed at San Francisco, California, this 18th day of October, 2019.
    4
    5                                                 By: /s/ Richard S.J. Hung
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  2
        sf-4087929
